United States Court of Appeals
      for the Federal Circuit
                ______________________

            ACCENT PACKAGING, INC.,
                Plaintiff-Appellant,

                           v.

              LEGGETT & PLATT, INC.,
                  Defendant-Appellee.
                ______________________

                      2012-1011
                ______________________

   Appeal from the United States District Court for the
Southern District of Texas in case no. 10-CV-1362, Judge
Lynn N. Hughes.
                 ______________________

               Decided: February 4, 2013
                ______________________

    Keith Jaasma, Patterson & Sheridan, LLP, of Hou-
ston, Texas, argued for plaintiff-appellant.

    Bart A. Starr, Shook, Hardy, & Bacon, L.L.P., Kansas
City, Missouri, argued for defendant-appellee. With him
on the brief were Christine A. Guastello, Robert C. Reck-
ers and Jonathan N. Zerger.
                 ______________________
2                     ACCENT PACKAGING   v. LEGGETT & PLATT


    Before RADER, Chief Judge, PROST and REYNA, Circuit
                          Judges.
PROST, Circuit Judge.
    Accent Packaging, Inc. (“Accent”) appeals the district
court’s grant of summary judgment to Leggett & Platt,
Inc. (“Leggett”) of noninfringement of claims 1-5 of U.S.
Patent No. 7,373,877 (“’877 patent”) and of claims 1, 3, 4,
7, and 10-14 of U.S. Patent No. 7,412,992 (“’992 patent”).
As part of its appeal, Accent challenges the district court’s
construction of the terms “each” and “a respective one” in
the claims of the ’877 patent. Because the district court
erred in its construction, we reverse the district court’s
grant of summary judgment to Leggett with respect to
claims 1-4 of the ’877 patent and remand to the district
court to enter summary judgment in favor of Accent on
those claims. We affirm, however, the district court’s
grant of summary judgment to Leggett with respect to
claim 5 of the ’877 patent and all of the asserted claims of
the ’992 patent. We also affirm the district court’s denial
of Accent’s motion for additional discovery pursuant to
Fed. R. Civ. P. 56(d), as well as its dismissal of Accent’s
Missouri Uniform Trade Secrets Act (“MUTSA”) cause of
action.
                      I. BACKGROUND
                A. THE ASSERTED PATENTS
     The ’877 and the ’992 patents, assigned to Accent,
arose from the same patent application and share a
nearly identical specification. The patents disclose a wire
tier device that is used to bale recyclables or solid waste
for easier handling. Figures 5 and 7 of the patents,
reproduced below, are representative of the disclosed
device:
ACCENT PACKAGING   v. LEGGETT & PLATT   3
4                     ACCENT PACKAGING   v. LEGGETT & PLATT
     Of particular relevance in this appeal, the described
wire tier includes “elongated operator bodies” 218, 220,
222, and 224. These four elongated operator bodies are
fixed to and project radially from a cross shaft 212. See
’877 patent col.6 ll.16–20; ’992 patent col.6 ll.14–18. As
the cross shaft rotates in a single direction, the elongated
operator bodies perform several operations, including
gripping the wire, twisting two ends of the wire together
with a part known as the “knotter,” cutting the wire, and
finally ejecting the wire from the knotter so that the trash
or recyclables being bound can be moved away from the
baler and a new bundle can be tied. Id.
     The patents also describe a knotter cover 266 (re-
ferred to in the asserted claims as simply the “cover”)
which normally is positioned beneath the knotter assem-
bly and serves to retain the wires within the knotter
assembly during the twisting and cutting operations.
After the twisting and cutting is completed, the cover “is
moved upwardly so as to permit ejection of the knotted
and tensioned wire.” Id. col.9 ll.27–29; ’992 patent col.9
ll.24–26. The cover is shown in its elevated position in
Figure 8 of the patents.

     The patents further describe how two of the elongated
operator bodies work together to perform two separate
functions. Specifically, the patents describe how “the
sector gear 256 is pivoted by virtue of the roller 246
attached to the operators 220, 222 and riding within drive
slot 260.” ’877 patent col.8 ll.59–61; ’992 patent col.8
ll.56–58. This rotation causes the twisting or knotting of
the wire sections. ’877 patent col.8 l.61–col.9 l.5; ’992
patent col.8 l.58–col.9 l.2. But that is not all. Elongated
operator bodies 220 and 222 also cause the cover to shift
outward after the knotting process is complete. ’877
patent col.9 ll.27–34; ’992 patent col.9 ll.24–31. That is,
elongated operator bodies 220 and 222 together operate
both the knotter and the cover. Additionally, elongated
operator body 218 operates the gripper and elongated
ACCENT PACKAGING   v. LEGGETT & PLATT                       5
operator body 222 operates the cutter. See ’877 patent
col.6 ll.16–20; ’992 patent col.6 ll.14–18.

     Asserted claims 1-5 of the ’877 patent recite a knot-
ting device that includes a “pivotal shaft assembly and
elongated operator bodies.” Claim 1 of the ’877 patent is
representative for purposes of this appeal and reads as
follows:
   1. In a knotting device including a knotting as-
   sembly having a gripper for selectively gripping
   one of two adjacent wire sections, a rotatable
   knotter operable to twist-knot the two adjacent
   wire sections, a cutting element for cutting of the
   other of said adjacent wire sections after twist-
   knotting of the sections and a shiftable cover lo-
   cated adjacent said knotter for maintaining the
   wire sections within the knotter during feeding
   said twist-knotting and thereafter movable to a
   wire-clearing position permitting passage of the
   twist-knotted wire sections from the knotter, the
   improvement which comprises an operator assem-
   bly for timed operation of said gripper, knotter,
   cutting element and cover, and a single drive as-
   sembly coupled with said operator assembly for ef-
   fecting said timed operation,
   said operator assembly including a pivotal shaft
   assembly and elongated operator bodies, with each
   of the operator bodies being operably coupled with
   a respective one of said gripper, knotter, cutting el-
   ement and cover so as to supply driving power
   from the single drive assembly thereto,
   each of said operator bodies projecting radially
   from and being fixed to the shaft assembly such
   that rotational movement of the shaft assembly
   causes the operator bodies to swing about a shaft
   axis,
6                    ACCENT PACKAGING   v. LEGGETT & PLATT
    said shaft assembly effecting said timed operation
    by rotating in a single direction about the shaft
    axis,
    each of said operator bodies including an interact-
    ing element associated therewith,
    each of said interacting elements being drivingly
    connected to a respective one of the gripper, knot-
    ter, cutting element, and cover wherein swinging
    of the operator bodies in the single direction ef-
    fects said timed operation.
’992 patent col.10 ll.24–56 (emphasis added).
     Asserted claim 5 of the ’877 patent and asserted
claims 1, 3, 4, 7, and 10-14 of the ’992 patent recite a
mount for a cover that permits the cover to be pivoted
away from the knotter through a pivot arc “of at least
about 90˚.” Claim 1 of the ’992 patent is representative
for purposes of this appeal and reads as follows:
    1. In a knotting device including a rotatable knot-
    ter operable to twist-knot a pair of adjacent wire
    sections, and a cover located adjacent said knotter
    in a wire-maintaining position for maintaining the
    wire sections within the knotter during feeding
    and knotting operations, the improvement which
    comprises a mount for said cover permitting the
    cover to be pivoted away from said knotter to a
    knotter access position remote from said wire-
    maintaining position and though a pivot arc of at
    least about 90˚,
    said cover being pivotal relative to the knotter to
    open from the wire-maintaining position to a wire-
    clearing position, with the cover permitting pas-
    sage of the twist-knotted wire sections from the
    knotter when in the wire-clearing position,
ACCENT PACKAGING   v. LEGGETT & PLATT                    7
   said cover being further pivotal relative to the
   knotter to open beyond the wire-clearing position
   to the knotter access position.
’877 patent col.10 ll.20–39 (emphasis added).
                B. THE ACCUSED PRODUCT
     Accent claims that its 470 wire tire device (“470 de-
vice”) is the commercial embodiment of the ’877 and ’992
patents. According to Accent, Leggett obtained a 470
device in early 2006. Accent alleges that Leggett studied
and eventually began selling its own copy of the 470
device—the Leggett Pinnacle wire tire device (“Pinnacle”).
     Accent acknowledges, however, at least two differ-
ences between the Leggett Pinnacle device and the Accent
470 device. First, the Pinnacle device includes only two
elongated operating bodies rather than the four elongated
operator bodies found in Accent’s 470 device. In particu-
lar, the Pinnacle operates the knotter, the cover, and the
cutter with a single elongated operator body. Second, the
Pinnacle features a removable CORE™ module that
incorporates many of the internal, wear-prone compo-
nents of the Pinnacle’s knotter assembly. The CORE™ is
removed by pivoting the cover approximately sixty-eight
degrees, securing the raised cover in place with the
SafeLatch™ stop, and sliding the CORE™ out of the
Pinnacle’s knotter.
          C. THE DISTRICT COURT PROCEEDINGS
    Accent filed suit against Leggett on April 26, 2010,
asserting claims for infringement of the ’877 and ’992
patents and a claim for violation of the MUTSA, Mo. Rev.
Stat. §§ 417.450–.467 (2010), based on Leggett’s alleged
improper acquisition and copying of a 470 device. On
June 2, 2010, Leggett answered and filed a motion to
dismiss Accent’s trade secret claim for failure to state a
claim. After an initial status conference on June 15, 2010,
the district court dismissed Accent’s trade secret claim.
8                     ACCENT PACKAGING   v. LEGGETT & PLATT
     Accent’s expert was allowed to inspect Leggett’s Pin-
nacle device on July 2, 2010. Pursuant to an order of the
district court, Leggett subsequently produced a redacted
copy of its own patent application, which purportedly
covers its Pinnacle device. Leggett also produced engi-
neering drawings of the Pinnacle, marketing and promo-
tional materials related to the Pinnacle, and a Pinnacle
operating manual. The district court held another status
conference on August 16, 2010, and Accent asked for
additional discovery. On August 19, 2010, the district
court set a deadline of September 24, 2010 for the filing of
motions for summary judgment, but denied Accent’s
request for additional discovery.
    On September 3, 2010, Accent filed a motion seeking
additional discovery from Leggett, including information
regarding a Pinnacle unit that Leggett had allegedly sold
to a customer, a Fed. R. Civ. P. 30(b)(6) deposition on
issues related to infringement and claim construction, and
production of the redacted portions of Leggett’s patent
application. The district denied each of these requests.
     Accent moved for summary judgment of infringement
of claims 1-4 of the ’877 patent and Leggett moved for
summary judgment of noninfringement of all the asserted
claims of the ’877 and ’992 patents. In conjunction with
its opposition to Leggett’s motion for summary judgment,
Accent also filed a motion to continue summary judgment
in order to conduct additional discovery pursuant to Fed.
R. Civ. P. 56(f), now Fed. R. Civ. P. 56(d).
     On June 14, 2011, the district court held a hearing on
the parties’ motions for summary judgment. With respect
to the asserted claims 1-5 of the ’877 patent, Leggett
argued that its Pinnacle device does not meet the follow-
ing limitation:
    said operator assembly including a pivotal shaft
    assembly and elongated operator bodies, with
    each of the operator bodies being operably coupled
ACCENT PACKAGING   v. LEGGETT & PLATT                     9
   with a respective one of said gripper, knotter, cut-
   ting element and cover so as to supply driving
   power from the single drive assembly thereto.
Specifically, Leggett argued that the language “each of
the operator bodies being operably coupled with a respec-
tive one of said gripper, knotter, cutting element and
cover” requires four elongated operator bodies—each
operably coupled to one and only one of said gripper,
knotter, cutting element, or cover. Because Leggett’s
Pinnacle device has only two elongated operator bodies,
Leggett asserted that it cannot infringe these claims.
Accent, however, argued that these claims are not limited
to a specific number of elongated operator bodies because
they allow for a single elongated operator body to perform
multiple functions.
     With respect to claim 5 of the ’877 patent and claims
1, 3, 4, 7, and 10-14 of the ’992 patent, Leggett argued
that its Pinnacle device does not include a cover mount
that permits the cover to pivot “through an arc of at least
about ninety degrees.” Accent, however, argued that the
Pinnacle’s cover mount does in fact allow its cover to pivot
through an arc of ninety degrees and that only an easily
removable mechanical stop prevents the cover mount
from so rotating.
     The district court did not grant Accent’s request for
additional discovery and instead granted Leggett sum-
mary judgment of noninfringement of all the asserted
claims. Accent Packaging, Inc. v. Leggett & Platt, Inc.,
No. H-10-1362, slip op. at 3 (S.D. Tex. Jun. 30, 2011).
Regarding the ’877 patent, the district court concluded
that “[t]he word each, in this patent, refers to one of four
arms” and that “[a]n ordinary reading of the language,
therefore, assigns the machine’s four arms a single func-
tion.” Id. at 2. The district court determined that because
the claims require four arms, Leggett’s Pinnacle device
does not infringe. With respect to the ’992 patent, the
district court concluded that the Pinnacle’s “mount does
10                   ACCENT PACKAGING   v. LEGGETT & PLATT
not pivot greater than 90 degrees” and therefore does not
infringe. Id. at 3. According to the district court, the
removability of the stop is of no consequence. In particu-
lar, the district court reasoned that “[t]he removable stop
is simply a stop; the function of an arc in [Leggett’s]
machine is served by flipping less than 90 degrees.”
    Accent appealed, and we have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(1).
                     II. DISCUSSION
    We review the district court’s grant of summary
judgment of noninfringement and its underlying claim
construction de novo. Laryngeal Mask Co. v. Ambu A/S,
618 F.3d 1367, 1370 (Fed. Cir. 2010). Summary judgment
is appropriate if, in viewing the evidence in a light most
favorable to the non-moving party, the court finds that
“there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a).
    We apply the law of the regional circuit in deciding
whether a Rule 56(d) motion was properly decided. The
Fifth Circuit reviews the district court’s dispositions of
Rule 56(d) motions for an abuse of discretion. Raby v.
Livingston, 600 F.3d 552, 561 (5th Cir. 2010).
      We also apply the law of the regional circuit in re-
viewing Rule 12(b)(6) dismissals for failure to state a
claim upon which relief can be granted. Juniper Net-
works, Inc. v. Shipley, 643 F.3d 1346, 1350 (Fed. Cir.
2011). The Fifth Circuit reviews dismissals for failure to
state a claim de novo. Colony Ins. Co. v. Peachtree Con-
str., Ltd., 647 F.3d 248, 252 (5th Cir. 2011).
                    A. INFRINGEMENT
                 1. “A RESPECTIVE ONE”
     On appeal, Accent argues that the district court erred
in construing “each” and “a respective one” to require four
ACCENT PACKAGING   v. LEGGETT & PLATT                   11
elongated operator bodies. According to Accent, the
claims are not limited to a device with four elongated
operator bodies. While the claims require that “each of
the operator bodies” are “operably coupled with a respec-
tive one of said gripper, knotter, cutting element and
cover,” Accent asserts that the claims do not require that
each elongated operator body be coupled to one and only
one of these operator elements. Accent points to the
preferred embodiment disclosed in the specification,
which explicitly shows two elongated operator bodies that
are operably coupled to both the knotter and the cover.
’877 patent col.8 l.61–col.9 l.5, col.9 ll.27–34.
     Leggett responds that the district court correctly de-
termined that because the asserted claims of the ’877
patent recite four separate and distinct operator ele-
ments, the claims require at least four elongated operator
bodies so that “each” of the elongated operator bodies is
coupled to “a respective one” of the four claimed operator
elements. Leggett notes that while the specification and
prosecution history of the ’877 patent impart no special
meaning to the phrases “each” and “a respective one,” the
preferred, and only, embodiment in the specification has a
“total of four operating arms.” ’877 patent col.6 l.16-17.
    Claim terms are generally given their ordinary mean-
ing as understood by persons skilled in the art in question
at the time of the invention. See Phillips v. AWH Corp.,
415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc). “The
claims, of course, do not stand alone.” Id. at 1315. “[T]he
specification ‘is always highly relevant to the claim con-
struction analysis. Usually it is dispositive; it is the
single best guide to the meaning of a disputed term.’” Id.
(quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d
1576, 1582 (Fed. Cir. 1996)).
    Having considered all of the parties’ arguments, we
agree with Accent that the district court erred in constru-
ing the asserted claims of the ’877 patent. Leggett can
only arrive at its added limitation requiring four elongat-
12                   ACCENT PACKAGING   v. LEGGETT & PLATT
ed operator bodies by construing “each” and “a respective
one” to require that each of the elongated operator bodies
correspond to one and only one of the gripper, knotter,
cutter, and cover. But in the preferred embodiment of the
invention, two elongated operator bodies are operably
coupled to both the knotter and the cover. Put differently,
the preferred embodiment features an elongated operator
body that is operably coupled to one or more operator
elements. We have held that “a claim interpretation that
excludes a preferred embodiment from the scope of the
claim is rarely, if ever, correct.” On-Line Techs., Inc. v.
Bodenseewerk Perkin-Elmer GmbH, 386 F.3d 1133, 1138
(Fed. Cir. 2004).
     Nor are we persuaded that the asserted claim lan-
guage explicitly requires that each elongated operator
body be coupled to one and only one operator element.
Nothing in the claim language compels that result. It is
true that “each” operator body must be coupled to “a
respective one” of the gripper, knotter, cutter, and cover.
But that does not necessarily prevent an elongated opera-
tor body from being coupled to a second or even a third
operator element as well. See Baldwin Graphic Sys., Inc.
v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008)
(holding that “an indefinite article ‘a’ or ‘an’ in patent
parlance carries the meaning of ‘one or more’ in open-
ended claims containing the transitional phrase compris-
ing” unless a patentee has “‘evidence[d] a clear intent’ to
limit ‘a’ or ‘an’ to ‘one’” (quoting KCJ Corp. v. Kinetic
Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000)). At
first glance, the term “one” appearing directly after the
phrase “a respective” might be viewed as limiting. In this
case, however, the specification substantiates a construc-
tion that allows for an elongated operator body to be
operably coupled to one or more operator elements.
Again, the only embodiment described in Accent’s patents
features two elongated operator bodies that are each
operably coupled to two distinct operator elements—the
ACCENT PACKAGING   v. LEGGETT & PLATT                    13
knotter and the cover. And while the specification dis-
closes a knotting device with four elongated operator
bodies, the asserted claim language is not so limited. See
Phillips, 415 F.3d at 1323 (“[A]lthough the specification
often describes very specific embodiments of the inven-
tion, we have repeatedly warned against confining the
claims to those embodiments.”).
     With respect to claims 1-4 of the ’877 patent, Leggett
argues only that the Pinnacle does not meet the “each of
the operator bodies being operably coupled with a respec-
tive one” limitation. But Leggett does not contest Accent’s
assertion that, without a limitation requiring at least four
elongated operator bodies, the Pinnacle device infringes
claims 1-4 of the ’877 patent. Consequently, there are no
remaining disputes of material fact with respect to these
particular claims. Because the district court erred in its
claim construction, we reverse the district court’s grant of
summary judgment to Leggett with respect to claims 1-4
of the ’877 patent and remand to the district court to
enter summary judgment in favor of Accent on those
claims.
         2. “Of At Least About Ninety Degrees”
    The asserted claims of the ’992 patent claim “a mount
for [the] cover permitting the cover to be pivoted away
from said knotter to a knotter access position remote from
said wire-maintaining position and through a pivot arc of
at least about 90˚.” Claim 5 of the ’877 patent also re-
quires a mount that permits pivoting “through an arc of
least about 90˚.” ’877 patent col.12 ll.15-19. According to
Accent, it is the Pinnacle’s SafeLatch™ stop, not its cover
mount, that prevents the cover from pivoting through the
ninety-degree arc required by these claims. Accent con-
tends that but for the Pinnacle’s SafeLatch™ stop, the
Pinnacle’s mount would permit its cover to pivot through
the required ninety-degree arc.
14                    ACCENT PACKAGING    v. LEGGETT & PLATT
     That is a distinction without a difference. The
SafeLatch™ is in fact part of the Pinnacle device. Moreo-
ver, accepting Accent’s argument would render the nine-
ty-degree limitation meaningless. As the district court
observed, “[s]tops are everywhere; without them all
mounts would pivot 360 degrees.” Accent Packaging, No.
H-10-1362 at 3. Put differently, the SafeLatch™ stop
cannot be ignored when determining whether the Pinna-
cle’s mount actually permits its cover to be pivoted
through a ninety-degree arc. Here, it is undisputed that
the Pinnacle’s mount, by virtue of its interaction with the
SafeLatch™ stop, does not and cannot permit the cover to
be pivoted through the requisite ninety-degree arc.
     Accent also argues that Leggett infringes the ’992 pa-
tent simply because the Pinnacle’s SafeLatch™ stop can
be easily removed by the user. We disagree. “[A] device
does not infringe simply because it is possible to alter it in
a way that would satisfy all the limitations of a patent
claim.” High Tech Med. Instrumentation v. New Image
Indus., Inc., 49 F.3d 1551, 1555 (Fed. Cir. 1995). To be
sure, “if a device is designed to be altered or assembled
before operation, the manufacturer may be held liable for
infringement if the device, as altered or assembled, in-
fringes a valid patent.” Id. at 1556. Accent contends that
Leggett’s own patent application and promotional materi-
als indicate that Leggett intends for the SafeLatch™ to be
removed before operation. These materials, however,
simply reflect the unremarkable fact that the stop is
attached to the Pinnacle’s frame with screws. Screws are
a widely used fastener, but their use does not, by itself,
evidence an instruction or intention that the Pinnacle be
altered or dissembled in any way prior to operation.
Rather, the Pinnacle manual and marketing materials
consistently illustrate a cover that, because of the
SafeLatch™ stop, does not and need not pivot through an
arc of more than approximately sixty-eight degrees.
Indeed, the SafeLatch™ serves the critical safety and
ACCENT PACKAGING   v. LEGGETT & PLATT                     15
service function of maintaining the cover in its open and
locked position during service or removal of the CORE™
module.
     “The fact that it is possible” to alter the Pinnacle so
that the cover can be pivoted through a ninety degree arc
“is not enough, by itself, to justify a finding that the
manufacture and sale” of the Pinnacle device infringe
Accent’s patent rights. Id. Accordingly, we affirm the
district court’s grant of summary judgment of nonin-
fringement in favor of Leggett with respect to claim 5 of
the ’877 patent and all of the asserted claims of the ’992
patent.
                B. ADDITIONAL DISCOVERY
     At summary judgment, Accent filed a Rule 56(d) mo-
tion, asserting that additional discovery would create a
genuine issue of material fact regarding Leggett’s non-
infringement theory with respect to claim 5 of the ’877
patent and all of the asserted claims of the ’992 patent.
Specifically, Accent argued that additional discovery
would allow it to discover “the details regarding the
Pinnacle device provided to Leggett’s customer, and
whether Leggett intended or anticipated that the device
would be operated without the ‘stop’ that Leggett relies on
for its non-infringement argument, how easy it is to
remove the ‘stop,’ if and when the ‘stop’ is removed in
operation, and the purposes served by removing the
‘stop.’” J.A. 1072. The district court, however, denied
Accent’s motion and instead granted summary judgment
in favor of Leggett. On appeal, Accent contends that the
district court abused its discretion in denying it “discovery
related to [1] the devices actually sold to customers and
[2] the manner in which those devices were used.” Appel-
lant’s Br. 51.
     We disagree with Accent’s contention. In Raby, the
Fifth Circuit clearly articulated its standard for reviewing
district court dispositions of Rule 56(d) motions:
16                     ACCENT PACKAGING    v. LEGGETT & PLATT
     Rule 56([d]) discovery motions are “broadly fa-
     vored and should be liberally granted” because the
     rule is designed to “safeguard non-moving parties
     from summary judgment motions that they cannot
     adequately oppose.” Culwell v. City of Fort Worth,
     468 F.3d 868, 871 (5th Cir.2006). The nonmovant,
     however, “may not simply rely on vague asser-
     tions that additional discovery will produce need-
     ed, but unspecified, facts.” SEC v. Spence &
     Green Chem. Co., 612 F.2d 896, 901 (5th
     Cir.1980). Rather, a request to stay summary
     judgment under Rule 56([d]) must “set forth a
     plausible basis for believing that specified facts,
     susceptible of collection within a reasonable time
     frame, probably exist and indicate how the emer-
     gent facts, if adduced, will influence the outcome
     of the pending summary judgment motion.” C.B.
     Trucking, Inc. v. Waste Management Inc., 137
F.3d 41, 44 (1st Cir.1998) (internal quotation
     marks and citations omitted). “If it appears that
     further discovery will not provide evidence creat-
     ing a genuine issue of material fact, the district
     court may grant summary judgment.” Access Tel-
     ecom, Inc. v. MCI Telecomm. Corp., 197 F.3d 694,
     720 (5th Cir.1999).
Raby, 600 F.3d at 561.
    The problem for Accent is that it never “set forth a
plausible basis for believing that specified facts . . . proba-
bly exist.” Id. Before summary judgment, Accent had
access to extensive information regarding the Pinnacle
device, including marketing materials, technical draw-
ings, a patent application, an operating manual, and a
video demonstrating the device’s operation. Notably,
Accent’s counsel and its expert thoroughly inspected and
photographed the allegedly-infringing Pinnacle device
during a multiple-hour inspection at Leggett’s facility.
Yet even with this evidence, Accent failed to set forth a
ACCENT PACKAGING   v. LEGGETT & PLATT                    17
plausible basis for believing that additional discovery
would reveal that Leggett’s customers have altered a
Pinnacle device to infringe, or that there are differences
between the Pinnacle device inspected and the device sold
to customers. To the contrary, the evidence already
produced indicated that customers would have no rational
reason to remove the SafeLatch™ stop, which is designed
to maintain the cover in its open and locked position
during service or removal of the CORE™ and thereby
prevent injury. Accent’s arguments to the contrary are
unpersuasive—that the SafeLatch™ stop is attached with
screws is not enough, by itself, to create a plausible basis
for believing that a customer would in fact remove the
stop.
     Accent similarly failed to explain “how the emergent
facts, if adduced,” would have influenced the outcome of
summary judgment. Even if a customer were to modify a
Pinnacle device by removing its SafeLatch™ stop, that
modification alone would not make Leggett liable for
infringement. In our view, Accent never articulated a
plausible basis for believing that additional discovery
would reveal that Leggett intended or anticipated that its
customers would modify the Pinnacle.
     Suffice it to say, district courts have wide discretion
in managing discovery matters. See, e.g., Beattie v. Madi-
son Cnty. Sch. Dist., 254 F.3d 595, 606 (5th Cir. 2001).
Indeed, the Fifth Circuit “has long recognized that a
plaintiff’s entitlement to discovery prior to a ruling on a
motion for summary judgment is not unlimited, and may
be cut off when the record shows that the requested
discovery is not likely to produce the facts needed by the
plaintiff to withstand a motion for summary judgment.”
Washington v. Allstate Ins. Co., 901 F.2d 1281, 1285 (5th
Cir. 1990) (citing Paul Kadair, Inc. v. Sony Corp. of Am.,
694 F.2d 1017, 1029-30 (5th Cir. 1983)). For these rea-
sons, we conclude that the district court did not abuse its
18                    ACCENT PACKAGING   v. LEGGETT & PLATT
discretion in denying Accent’s requests for additional
discovery at summary judgment.
       C. TRADE SECRET MISAPPROPRIATION CLAIM
     Accent also challenges the district court’s dismissal of
its trade secret misappropriation claim under MUTSA.
As an initial matter, Accent contends that the district
court prematurely dismissed its MUTSA claim before
allowing it to file a written response to Leggett’s motion to
dismiss. According to Accent, the specifications and
tolerances of its 470 device are trade secrets. Accent
asserts that Leggett misappropriated those trade secrets
by “surreptitiously” obtaining and copying a 470 device.
     Accent’s assertions, however, are belied by its own
complaint, which acknowledges that Accent’s 470 device
was sold in the regular stream of commerce. J.A. 22.
Pursuant to MUTSA, a trade secret must be the “subject
of efforts that are reasonable under the circumstances to
maintain its secrecy.” Mo. Rev. Stat. § 417.453(4)(b). But
other than a rote citation of this standard, Accent’s com-
plaint does not allege any actual efforts to keep the speci-
fications and tolerances of its 470 device a secret.
Instead, Accent’s complaint alleges that Leggett “obtained
its knowledge of the specifications and tolerances of
ACCENT’s 470 Wire Tier System” from a 470 device being
delivered to an Accent customer. J.A. 24-25. Information
that can be obtained from examining products sold into
the public domain, however, cannot constitute a trade
secret. See, e.g., Bonito Boats, Inc. v. Thunder Craft
Boats, Inc., 489 U.S. 141, 155 (1989) (noting that the
public is “free to discover and exploit . . . trade secret[s]
through reverse engineering of products in the public
domain”).
    It is true that the district court dismissed Accent’s
MUTSA claim before Accent filed a written response to
Leggett’s motion to dismiss. Accent did, however, have an
opportunity to respond orally at the parties’ initial confer-
ACCENT PACKAGING   v. LEGGETT & PLATT                       19
ence on June 15, 2010. There, Accent’s counsel confirmed
that Accent had sold and placed into the stream of com-
merce numerous 470 devices. J.A. 1437. Even more
damaging to its claim, Accent’s counsel confirmed that
none of those sales was subject to non-disclosure or confi-
dentiality restrictions. J.A. 1437-38.
    We also note that Accent’s complaint alleges that its
470 device is covered by the asserted ’877 and ’992 pa-
tents. As a matter of law, any specifications and toler-
ances disclosed in or ascertainable from the asserted
patents became publicly available in October 2005 when
the ’877 patent application was published and, as such,
could not constitute a trade secret in early 2006 when
Leggett is alleged to have engaged in misappropriation.
See Bonito Boats, 489 U.S. at 149; On-Line Tech., Inc. v.
Bodenseewerk Perkin-Elmer GMBH, 386 F.3d 1133, 1141
(Fed. Cir. 2004) (“After a patent has issued, the infor-
mation contained within it is ordinarily regarded as
public and not subject to protection as a trade secret.”).
     “To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
Given Accent’s admissions, both in its complaint and
before the district court, we conclude that its complaint
fails to state a claim to relief that is plausible on its face.
Accordingly, we affirm the district court’s dismissal of
Accent’s MUTSA claim.
                      III. CONCLUSION
    Because the district court erred in its construction,
we reverse the district court’s grant of summary judgment
to Leggett with respect to claims 1-4 of the ’877 patent
and remand to the district court to enter summary judg-
ment in favor of Accent on those claims. We affirm,
however, the district court’s grant of summary judgment
20                    ACCENT PACKAGING     v. LEGGETT & PLATT
to Leggett with respect to claim 5 of the ’877 patent and
all of the asserted claims of the ’992 patent. We also
affirm the district court’s denial of Accent’s motion for
additional discovery pursuant to Fed. R. Civ. P. 56(d), as
well as its dismissal of Accent’s MUTSA cause of action.
                           COST
     Each party shall bear its own cost.

 REVERSED-IN-PART, AFFIRMED-IN-PART, AND
               REMANDED